HARWOOD, Justice.
There being unusual facets in this case, it was felt a full review should be accorded the petitioner, and accordingly we granted the writ and set the cause down for argument.
Having heard the arguments of respective counsel, and studied their briefs, we have concluded that the conclusion of the Court of Criminal Appeals, 261 So.2d 914 on rehearing is correct. It follows that the judgment of the Court of Criminal Appeals is due to be affirmed, and it is so ordered.
Affirmed.
HEFLIN, C. J., and LAWSON, COLEMAN and McCALL, JJ., concur.
MERRILL, BLOODWORTH, and MADDOX, JJ., dissent.